Citation Nr: 1709615	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-48 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for cervical strain prior to June 14, 2016, and in excess of 30 percent thereafter. 

2.  Entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain prior to March 15, 2013 and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

An April 2013 rating decision granted an increased disability rating of 40 percent for the Veteran's lumbosacral strain, effective March 15, 2013, and an August 2016 rating decision granted an increased disability rating of 30 percent for her cervical strain, effective June 14, 2016.  However, as these grants do not represent a total grant of benefits sought on appeal, the claims for an increased disability rating remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2013 videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

The Board previously remanded these issues in January 2014 and April 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's Board hearing, she testified regarding symptoms of occasional paralysis due to her service-connected back disability.  In June 2016, a VA medical opinion from an orthopedic specialist stated that the Veteran's symptoms of occasional paralysis are most likely due to hyperventilation that occurs during periods of severe pain caused by her neck and low back disabilities.  The examiner stated that it is most likely that when the Veteran has severe pain, she hyperventilates, and then passes out.  These symptoms were noted to be distinct from her symptoms of panic attacks and were not compatible with fits or seizures. 

The examiner reported that the Veteran has flare-ups two to three times per week with associated functional loss and impairment with loss of motion due to her service-connected disabilities.  The examiner stated that approximately two times per week the Veteran has problems completing activities of daily living such as dressing, bathing, and performing tasks of daily hygiene due to her neck/back pain and associated muscle spasms.  The examiner also noted that the Veteran described incapacitating episodes that lasted up to a day that caused her to lose 9-10 days of work from her sedentary job in the past year.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Under Secretary for Benefits or the Director, Compensation Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1) (2016).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director, Compensation Service, for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Board finds the Veteran's symptoms due to her back condition, particularly the symptoms of hyperventilation that cause "occasional paralysis," are not contemplated by the schedular rating criteria for a neck or back disability.  While the schedular criteria contemplates "incapacitating episodes" such episodes are described as acute signs and symptoms due to intervertebral disc syndrome that require prescribed periods of bed rest.  The Board does not find that these criteria contemplate the symptoms of "occasional paralysis" reported by the Veteran and ascribed to the Veteran's back/neck disability by the June 2016 VA examiner.  

Further, the Board notes that the Veteran's symptoms due to her back/ neck disability are noted to cause frequent interference with her activities of daily living and have caused her to miss at least nine to ten days of work within a one year period.  While the Board does not find that missing nine to ten days of work in a one year period indicates "marked interference" with employment, the Board finds that the Veteran's occupational impairment in conjunction with frequent interference with her activities of daily living meet the criteria of the second prong of Thun.  As this is such a case, the Board will remand the Veteran's claims for extraschedular consideration for referral to the Director.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's entitlement to an increased rating for a cervical strain and a lumbosacral strain on an extraschedular basis to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 3.321 (b).

2. Thereafter, take any additional development action deemed warranted and readjudicate the Veteran's claims. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




